DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-9, 13-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolyard (US 20120130153), cited in IDS in view of Ayre et al. (US  20060229488).
Regarding claim 1, Bolyard discloses a controller 12 for an implant able blood pump 10, 14 (Fig. 1, sections 0026, 0030, control and power source module 12 is a portable external device for a mechanical circulation support system that includes a controller for controlling implanted pump. Ventricular assist system is illustrated assisting left ventricle) comprising processing circuitry configured to operate the implantable blood pump (section 0034,  the electronics of control and power source module may include, e.g., one or more processors, memory, telemetry, charging circuitry, speakers, and power management circuitry); and a piezoelectric element 90 in communication with the implantable blood pump (section 0047, speakers are piezoelectric speakers that are configured to be fastened, e.g. with an adhesive to an interior surface of front shield of housing of control and power source module. Piezoelectric speakers may include a piezoelectric crystal coupled to a mechanical diaphragm).
However Bolyard does not disclose the piezoelectric element is configured to sense vibration from the controller when the implantable blood pump is operating. Ayre discloses piezoelectric element 13 is configured to sense vibration from the controller when the implantable blood pump is operating (Fig. 2, section 0045, The sensors 13 may use: vibration sensors e.g. piezo-electric sensors. Electrical signals generated by the sensors are sent to the pump controller where by analysis of this signals can yield a pumping state of the heart and determine the appropriate pumping speed. Additionally, the sensors 13 may be manufactured of a piezoelectric material that generates an electric signal then the material is distorted in shape. This piezoelectric material may include specialized polymers). This allows for proper detection of adverse pumping conditions and adjust pumping speed. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Bolyard by adding the piezoelectric element as taught by Ayre in order to facilitate proper detection of adverse pumping conditions and adjust pumping speed.
Concerning claim 2, Bolyard discloses the controller includes a header block 22a, and wherein the piezoelectric element 90 is included in the header block (Section 0047, speakers are piezoelectric speakers that are configured to be fastened, e.g. with an adhesive to an interior surface of front shield of housing of control and power source module. Piezoelectric speakers may include a piezoelectric crystal coupled to a mechanical diaphragm).
With respect to claim 3, Bolyard in view of Ayre, specifically Ayre discloses the controller includes a driveline 18 in communication with the implantable blood pump 4, and wherein the piezoelectric element 13 is configured to sense vibrations from the driveline when the implantable blood pump is operating (Fig. 2, section 0042, 0045, The pumping speed of the blood pump is controlled by the pump controller. Preferably, the blood pump includes sensors which send information to the pump controller by internal wiring and the pump controller uses this information to adjust the pumping speed appropriately. Detection of adverse pumping affecting a patient's heart may be achieved through analysis of signals produced by the non-invasive pressure sensors. The sensors may use: vibration sensors e.g. piezo-electric sensors. Electrical signals generated by the sensors are sent to the pump controller where by analysis of this signals can yield a pumping state of the heart and determine the appropriate pumping speed. Additionally, the sensors may be manufactured of a piezoelectric material that generates an electric signal then the material is distorted in shape. This piezoelectric material may include specialized polymers). This allows for proper detection of adverse pumping conditions and adjust pumping speed.
Regarding claim 4, Bolyard in view of Ayre, specifically Ayre discloses the controller is configured to correlate the sensed vibrations (section 0042, 0045, The pumping speed of the blood pump is controlled by the pump controller. Preferably, the blood pump includes sensors which send information to the pump controller by internal wiring and the pump controller uses this information to adjust the pumping speed appropriately. Detection of adverse pumping affecting a patient's heart may be achieved through analysis of signals produced by the non-invasive pressure sensors. The sensors may use: vibration sensors e.g. piezo-electric sensors. Electrical signals generated by the sensors are sent to the pump controller where by analysis of this signals can yield a pumping state of the heart and determine the appropriate pumping speed. Additionally, the sensors may be manufactured of a piezoelectric material that generates an electric signal then the material is distorted in shape. This piezoelectric material may include specialized polymers). This allows for proper detection of adverse pumping conditions and adjust pumping speed.
With respect to claim 6, Bolyard discloses the piezoelectric element is a crystal (section 0047, speakers are piezoelectric speakers that are configured to be fastened, e.g. with an adhesive to an interior surface of front shield of housing of control and power source module. Piezoelectric speakers may include a piezoelectric crystal coupled to a mechanical diaphragm).
Regarding claim 7, Bolyard in view of Ayre, specifically Ayre discloses the controller includes a driveline 18 in communication with the implantable blood pump, and wherein the piezoelectric element is coupled to the driveline (Fig. 2, section 0042, 0045, The pumping speed of the blood pump is controlled by the pump controller. Preferably, the blood pump includes sensors which send information to the pump controller by internal wiring and the pump controller uses this information to adjust the pumping speed appropriately. Detection of adverse pumping affecting a patient's heart may be achieved through analysis of signals produced by the non-invasive pressure sensors. The sensors may use: vibration sensors e.g. piezo-electric sensors. Electrical signals generated by the sensors are sent to the pump controller where by analysis of this signals can yield a pumping state of the heart and determine the appropriate pumping speed. Additionally, the sensors may be manufactured of a piezoelectric material that generates an electric signal then the material is distorted in shape. This piezoelectric material may include specialized polymers). This allows for proper detection of adverse pumping conditions and adjust pumping speed.
Concerning claim 8, Bolyard discloses the controller is configured to be implanted within a body of a patient (section 0119, an device implanted within the patient, e.g. an implanted physiological sensor).
With respect to claim 9, Bolyard discloses sensing, by a piezoelectrical element, vibrations from a implanted controller configured to operate the implanted blood pump, (section 0047, 0119, speakers are piezoelectric speakers that are configured to be fastened, e.g. with an adhesive to an interior surface of front shield of housing of control and power source module. Piezoelectric speakers may include a piezoelectric crystal coupled to a mechanical diaphragm. An device implanted within the patient, e.g. an implanted physiological sensor); and correlating the sensed vibrations into a determination of at least one from the group consisting of a presence and absence of thrombus (section 0031, establish and maintain blood flow).
However Bolyard does not disclose wherein the piezoelectric element is coupled to the implanted controller. Ayre discloses sensing, by a piezoelectrical element, vibrations from a implanted controller configured to operate the implanted blood pump the piezoelectric element is coupled to the implanted controller (section 0045, The sensors 13 may use: vibration sensors e.g. piezo-electric sensors. Electrical signals generated by the sensors are sent to the pump controller where by analysis of this signals can yield a pumping state of the heart and determine the appropriate pumping speed. Additionally, the sensors 13 may be manufactured of a piezoelectric material that generates an electric signal then the material is distorted in shape. This piezoelectric material may include specialized polymers). This allows for proper detection of adverse pumping conditions and adjust pumping speed. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Bolyard by adding the piezoelectric element as taught by Ayre in order to facilitate proper detection of adverse pumping conditions and adjust pumping speed.
Regarding claim 13, Bolyard discloses the piezoelectric element is a crystal (section 0047, speakers are piezoelectric speakers that are configured to be fastened, e.g. with an adhesive to an interior surface of front shield of housing of control and power source module. Piezoelectric speakers may include a piezoelectric crystal coupled to a mechanical diaphragm).
Concerning claim 14, Bolyard discloses the implanted controller includes a header block 22a, and wherein the piezoelectric element 90 is included in the header block (Section 0047, speakers are piezoelectric speakers that are configured to be fastened, e.g. with an adhesive to an interior surface of front shield of housing of control and power source module. Piezoelectric speakers may include a piezoelectric crystal coupled to a mechanical diaphragm).
With respect to claim 15, Bolyard discloses Bolyard in view of Ayre, specifically Ayre discloses the controller includes a driveline 18 in communication with the implantable blood pump 4, and wherein the piezoelectric element 13 is configured to sense vibrations from the driveline when the implantable blood pump is operating (Fig. 2, section 0042, 0045, The pumping speed of the blood pump is controlled by the pump controller. Preferably, the blood pump includes sensors which send information to the pump controller by internal wiring and the pump controller uses this information to adjust the pumping speed appropriately. Detection of adverse pumping affecting a patient's heart may be achieved through analysis of signals produced by the non-invasive pressure sensors. The sensors may use: vibration sensors e.g. piezo-electric sensors. Electrical signals generated by the sensors are sent to the pump controller where by analysis of this signals can yield a pumping state of the heart and determine the appropriate pumping speed. Additionally, the sensors may be manufactured of a piezoelectric material that generates an electric signal then the material is distorted in shape. This piezoelectric material may include specialized polymers). This allows for proper detection of adverse pumping conditions and adjust pumping speed.
Regarding claim 16, Bolyard discloses the controller includes a header block 22a, and wherein the piezoelectric element 90 is included in the header block (Section 0047, speakers are piezoelectric speakers that are configured to be fastened, e.g. with an adhesive to an interior surface of front shield of housing of control and power source module. Piezoelectric speakers may include a piezoelectric crystal coupled to a mechanical diaphragm).
Concerning claim 17, Bolyard discloses correlating the sensed vibrations into a determination of at least one from the group consisting of a presence and absence of thrombus occurs in real time (section 0031, establish and maintain blood flow).
With respect to claim 18, Bolyard discloses an implantable blood pump 10 configured to be implanted within a portion of a mammalian heart 30 (Fig. 1, section 0029, Pump is connected to heart of patient by inlet and outlet cannula); a controller 12 coupled to the blood pump 10 by driveline 18 (Fig. 1, section 0027, Cable connects control and power source module and pump to communicate power and other signals between the external module and the implanted pump); and a piezoelectric element 90 coupled to the controller (0047, speakers are piezoelectric speakers that are configured to be fastened, e.g. with an adhesive to an interior surface of front shield of housing of control and power source module. Piezoelectric speakers may include a piezoelectric crystal coupled to a mechanical diaphragm).
However Bolyard does not disclose the piezoelectric element is configured to sense vibration from the driveline when the implant able blood pump is operating. Ayre discloses the piezoelectric element is configured to sense vibration from the driveline when the implant able blood pump is operating (Fig. 2, section 0045, The sensors may use: vibration sensors e.g. piezo-electric sensors. Electrical signals generated by the sensors are sent to the pump controller where by analysis of this signals can yield a pumping state of the heart and determine the appropriate pumping speed. Additionally, the sensors 13 may be manufactured of a piezoelectric material that generates an electric signal then the material is distorted in shape. This piezoelectric material may include specialized polymers). This allows for proper detection of adverse pumping conditions and adjust pumping speed. Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Bolyard by adding the piezoelectric element as taught by Ayre in order to facilitate proper detection of adverse pumping conditions and adjust pumping speed.
Regarding claim 19, Bolyard discloses the controller includes a header block 22a, and wherein the piezoelectric element 90 is coupled to the header block (0047, speakers are piezoelectric speakers that are configured to be fastened, e.g. with an adhesive to an interior surface of front shield of housing of control and power source module. Piezoelectric speakers may include a piezoelectric crystal coupled to a mechanical diaphragm).
Concerning claim 20, Bolyard discloses the controller includes processing circuitry configured to sense vibrations from the piezoelectric element and correlate the sensed vibrations into a determination of at least one from the group consisting of a presence and absence of thrombus (section 0031, establish and maintain blood flow).
Claims 5 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bolyard (US 20120130153), cited in IDS, in view of Ayre et al. (US  20060229488) and further in view of Voskoboynikov et al. (US 20190015040), cited previously.
Regarding claims 5 and 10, Bolyard in view of Ayre discloses the invention substantially as claimed however does not show the controller is configured to generate an alert if the presence of thrombus is determined. Voskoboynikov discloses the controller is configured to generate an alert if the presence of thrombus is determined (section 0043, Exemplary log file 12 an alert was generated at the latter of those two events. Such an example is indicative of thrombus as the power increases when the power should be decreasing at night. The above described algorithm for detecting trends and outliers is effective at detecting approximately 99% of thrombus conditions). This allows for detection of a thrombus condition while proper blood pump functionality is being delivered.  Therefore it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify the device of Bolyard in view of Ayre by adding alert for thrombus detection as taught by Voskoboynikov in order to facilitate detection of a thrombus condition while proper blood pump functionality is being delivered.
Claim Objections
Claims 11-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107. The examiner can normally be reached Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        


/J.C.M/Primary Examiner, Art Unit 3792